Lawton, J. (dissenting).
I respectfully dissent because only a minimal factual basis is needed to support a stop for a " 'routine traffic check’ ” and an actual violation of the Vehicle and Traffic Law need not be detected (People v Ingle, 36 NY2d 413, 420). In People v Holstein (154 AD2d 905) we stated, quoting Ingle, that for a stop of a vehicle to be proper: " 'All that is required is that the stop be not the product of mere whim, caprice, or idle curiosity’ (People v Ingle, 36 NY2d 413, 420). 'It is enough if the stop is based upon "specific and articulable facts which, taken together with rational inferences from those facts, reasonably warrant [the] intrusion” (Terry v Ohio, 392 US 1, 21, supra)’ (People v Ingle, supra, at 420; see also, People v Singleton, 41 NY2d 402, 405).” Here, the police officers were advised of a citizen’s report that a 1978 brown Lincoln Continental, license number 8CA957, was observed being driven erratically near the Village of Clifton Springs. The officers’ stop of that vehicle when they observed it in that vicinity shortly thereafter was not the product of mere " 'whim, caprice, or idle curiosity’ ” (supra, at 905). To require a police officer to place the vehicle under surveillance and permit its continued operation before stopping the vehicle, as suggested by the majority, would only expose the public *865to needless danger. (Appeal from Judgment of Ontario County Court, Henry, Jr., J., plea; Sirkin, J., suppression hearing— Felony Driving While Intoxicated.) Present — Denman, P. J., Pine, Lawton, Doerr and Boehm, JJ.